Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 1 of 7 Page ID #:22925



 1   COOLEY LLP                                COOLEY LLP
 2   HEIDI L. KEEFE (178960)                   MICHAEL G. RHODES (116127)
     (hkeefe@cooley.com)                       (rhodesmg@cooley.com)
 3   MARK R. WEINSTEIN (193043)                101 California Street, 5th Floor
 4   (mweinstein@cooley.com)                   San Francisco, CA 94111-5800
     MATTHEW J. BRIGHAM (191428)               Telephone: (415) 693-2000
 5   (mbrigham@cooley.com)                     Facsimile: (415) 693-2222
 6   3175 Hanover Street
     Palo Alto, CA 94304-1130
 7   Telephone: (650) 843-5000
 8   Facsimile: (650) 849-7400
 9   Attorneys for Defendants
10   FACEBOOK, INC., WHATSAPP INC.,
     and INSTAGRAM, LLC
11
12
                                 UNITED STATES DISTRICT COURT
13                              CENTRAL DISTRICT OF CALIFORNIA
14
     BLACKBERRY LIMITED,
15                                             Case Nos. 2:18-cv-01844;
                         Plaintiff,            2:18-cv-02693 GW(KSx)
16
17           v.                                FACEBOOK DEFENDANTS’ NOTICE
18 FACEBOOK, INC., WHATSAPP INC.,              AND EX PARTE APPLICATION FOR
                                               LEAVE TO FILE A SHORT
19 and INSTAGRAM LLC,                          SUR-REPLY BASED ON
                                               RECENT TESTIMONY BY THE
20                       Defendants.           SOLE NAMED INVENTOR OF THE
                                               ’120 PATENT
21 _________________________________
                                               The Hon. George H. Wu
22
    SNAP INC.,
23                                             MSJ Hearing Date: Sept. 5, 2019
                                               Time: 8:30 A.M.
                 Defendant.                    Place: Courtroom 9D
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                                 EX PARTE APP. LEAVE FILE SUR-REPLY
Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 2 of 7 Page ID #:22926



 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE THAT pursuant to Local Rule 7-19 and this Court’s
 3   procedures, Defendants Facebook, Inc., WhatsApp Inc., and Instagram, LLC
 4   (collectively, “Facebook Defendants”) hereby apply for an order granting the
 5   Facebook Defendants leave to file a short sur-reply in support of its opposition to
 6   Plaintiff BlackBerry Limited’s (“BlackBerry”) motion for partial summary judgment
 7   of infringement of U.S. Patent No. 9,349,120 (“the ’120 patent”).
 8           After BlackBerry filed a motion for partial summary judgment of infringement
 9   of the ’120 patent (Dkt. 247); after the Facebook Defendants filed an opposition to
10   BlackBerry’s motion for partial summary judgment (Dkt. 280); and one day after
11   BlackBerry filed its reply brief (Dkt. 317), the parties took the deposition of
12   Mr. Kalu Kalu, a third party and the sole named inventor on the ’120 patent.
13   (Chen Ex. A (deposition taken on August 16, 2019).) The Facebook Defendants
14   respectfully seek leave to file a short sur-reply (Chen Ex. B) because the testimony of
15   Mr. Kalu is relevant to two issues relating to the pending motion for
16   partial summary judgment of infringement of the ’120 patent.
17           This ex parte application is based on this notice and application,
18   the memorandum of points and authorities, the declaration, exhibits, and
19   proposed sur-reply, the attached proposed order, the pleadings, any matters presented
20   prior to any hearing on the application and such other matters as the Court may deem
21   appropriate in deciding this application.
22           Any opposition to this ex parte application must be filed not later than 24 hours
23   after the filing of the application, pursuant to Judge Wu’s procedures.
24
25
26
27
28
     Case Nos. 2:18-cv-01844;                    1
     2:18-cv-02693 GW(KSx)                                       EX PARTE APP. LEAVE FILE SUR-REPLY
Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 3 of 7 Page ID #:22927



 1                              MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      RELIEF REQUESTED
 3           The Facebook Defendants respectfully request leave to file the proposed sur-
 4   reply (Chen Ex. B), and the accompanying attorney declaration appending a copy of
 5   the deposition transcript of Mr. Kalu Kalu (Chen Ex. A), the sole named inventor of
 6   the ’120 patent, which was taken after the briefing on BlackBerry’s motion for
 7   partial summary judgment of infringement of the ’120 patent.
 8           Mr. Kalu’s deposition was taken on August 16, 2019, after the
 9   Facebook Defendants filed the opposition to BlackBerry’s motion for partial summary
10   judgment of the ’120 patent (Dkt. 280), and after BlackBerry filed its reply brief
11   (Dkt. 317).      The Facebook Defendants recently received the certified copy of
12   Mr. Kalu’s deposition transcript. The hearing on BlackBerry’s motion for partial
13   summary judgment of infringement of the ’120 patent is currently scheduled for
14   September 5, 2019.
15   II.     NOTICE TO OPPOSING PARTY (L.R. 7-19)
16           On August 23, the Facebook Defendants provided BlackBerry notice that the
17   Facebook Defendants wished to file an application seeking leave of Court to file a sur-
18   reply in support of the Facebook Defendants’ opposition to BlackBerry’s motion for
19   partial summary judgment of infringement, based on the deposition of inventor
20   Kalu Kalu, which occurred on August 16, after briefing on the motion was filed.
21   (Chen Decl. ¶ 4.)
22           BlackBerry responded that it intends to oppose the application and, in the
23   alternative, will seek to file a response to any sur-reply. (Id.)
24           On August 26, counsel for Facebook Defendants orally notified counsel for
25   BlackBerry that the Facebook Defendants would be filing their application on
26   August 26. (Chen Decl. ¶ 5.)
27           The names, addresses, telephone numbers, and e-mail addresses of counsel of
28   record for the opposing party (BlackBerry) are shown below:
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                       2               EX PARTE APP. LEAVE FILE SUR-REPLY
Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 4 of 7 Page ID #:22928



 1    James R Asperger                        Patrick Schmidt
 2    Quinn Emanuel Urquhart and Sullivan     865 South Figueroa Street 10th Floor
      LLP                                     Los Angeles, CA 90017-2543
 3    865 South Figueroa Street 10th Floor    Phone: 213-443-3000
 4    Los Angeles, CA 90017-2543              Fax: 213-443-3001
 5    Phone: 213-443-3000                     Email:
      Fax: 213-443-3100                       patrickschmidt@quinnemanuel.com
 6    Email:
 7    jimasperger@quinnemanuel.com;
      qe-blackberry-
 8    messaging@quinnemanuel.com
 9    Zachary Christian Flood                 Jeffrey William Nardinelli
      50 California Street 22nd Floor         50 California Street 22nd Floor
10
      San Francisco, CA 94111                 San Francisco, CA 94111
11    Phone: 415-875-6600                     Phone: 415-875-6600
12    Fax: 415-875-6700                       Fax: 415-875-6700
      Email:                                  Email:
13    zackflood@quinnemanuel.com              jeffnardinelli@quinnemanuel.com
14    Jordan R Jaffe                          Kevin P B Johnson
15    50 California Street 22nd Floor         555 Twin Dolphin Drive 5th Floor
      San Francisco, CA 94111                 Redwood Shores, CA 94065
16    Phone: 415-875-6315                     Phone: 650-801-5000
17    Fax: 415-875-6700                       Fax: 650-801-5100
      Email:                                  Email:
18                                            kevinjohnson@quinnemanuel.com
      jordanjaffe@quinnemanuel.com
19    Kristen Bird                            Miles D Freeman
20    865 South Figueroa Street 10th Floor    865 South Figueroa Street 10th Floor
      Los Angeles, CA 90017-2543              Los Angeles, CA 90017
21    Phone: 213-443-3237                     Phone: 213-443-3000
22    Fax: 213-443-3100                       Fax: 213-443-3100
      Email:                                  Email:
23
      kristenbird@quinnemanuel.com            milesfreeman@quinnemanuel.com
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                3               EX PARTE APP. LEAVE FILE SUR-REPLY
Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 5 of 7 Page ID #:22929



 1    Scott Watson                                  Pushkal Mishra
 2    865 South Figueroa Street 10th Floor          865 South Figueroa Street 10th Floor
      Los Angeles, CA 90017                         Los Angeles, CA 90017
 3
      Phone: 213-443-3203                           Phone: 213-443-3000
 4    Fax: 213-443-3100                             Fax: 213-443-3100
 5    Email:                                        Email:
      scottwatson@quinnemanuel.com                  pushkalmishra@quinnemanuel.com
 6    Ray Zado                                      Dawn David
 7    555 Twin Dolphin Drive 5th Floor              60 East South Temple Suite 500
      Redwood Shores, CA 94065                      Salt Lake City, UT 84111
 8
      Phone: 650-801-5000                           Phone 801-515-7303
 9    Fax: 650-801-5100                             Fax: 801-515-7400
10    Email:                                        Email:
      rayzado@quinnemanuel.com                      dawndavid@quinnemanuel.com
11
      Iman Lordgooei                                Edward R. McGah , Jr.
12    50 California Street 22nd Floor               Blackberry Corporation
13    San Francisco, CA 94111                       41 Ticknor Place
      Phone: 415-875-6600                           Laguna Niguel, CA 92677
14    Fax: 415-875-6700                             Phone: 650-581-4750
15    Email:                                        Fax: 925-424-5661
      imanlordgooei@quinnemanuel.com                Email: emcgah@blackberry.com
16
             The aforementioned BlackBerry attorneys appear to be signed up for
17
     ECF notices. The Facebook Defendants will also serve BlackBerry’s counsel of
18
     record with a copy of this ex parte application.
19
     III.    APPLICATION FOR LEAVE TO FILE SUR-REPLY
20
             The Facebook Defendants respectfully seek leave to file the proposed sur-reply
21
     (Chen Ex. B) because the testimony of the sole named inventor of the ’120 patent,
22
     Mr. Kalu Kalu (Chen Ex. A), which was not available at the time the opposition brief
23
     was filed, is relevant to two issues relating to the pending motion for partial summary
24
     judgment of infringement of the ’120 patent. E.g., HTC Corp. v. Acacia Research
25
     Corp., No. 15-00378, 2015 WL 9915938, at *5, n.2 (C.D. Cal. Sept. 10, 2015)
26
     (granting ex parte application to file a sur-reply and stating the proposed sur-reply was
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                      4               EX PARTE APP. LEAVE FILE SUR-REPLY
Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 6 of 7 Page ID #:22930



 1   “deemed filed”).1          The two issues are discussed in the proposed sur-reply.
 2   (Chen Ex. B at 1-4.) The Facebook Defendants do not believe any further sur-
 3   response is necessary or appropriate.2
 4   IV.     CONCLUSION
 5           For the reasons stated herein, the Facebook Defendants request that the Court
 6   grant leave to file the proposed sur-reply (Chen Ex. B), and the accompanying attorney
 7   declaration attaching the deposition testimony of Mr. Kalu Kalu (Chen Ex. A).
 8
 9
10
11
12
13
14
15
16
17   1
       BlackBerry filed its motion for partial summary judgment of infringement before the
18   parties deposed Mr. Kalu. Specifically, the Facebook Defendants requested issuance
     of a letter rogatory for Mr. Kalu Kalu in April 2019 (Dkt. 164-17), based on the
19
     Canadian address listed in BlackBerry’s initial disclosures. The Court granted the
20   Facebook Defendants’ request in May 2019. (Dkt. 198.) The Ontario Superior Court
     of Justice in Canada entered an order granting the Facebook Defendants’ request to
21
     enforce the letter rogatory in July 2019. Counsel for Mr. Kalu then informed the
22   Facebook Defendants that Mr. Kalu moved to the United States.
     The Facebook Defendants promptly served Mr. Kalu with a subpoena. Mr. Kalu’s
23
     counsel informed the Facebook Defendants that Mr. Kalu was available for deposition
24   on August 16. BlackBerry stated August 16 worked, so the parties proceeded with
     the deposition of Mr. Kalu on August 16.
25   2
       The full transcript of Mr. Kalu’s testimony is attached at Chen Ex. A (index omitted).
26   The Facebook Defendants note that the day before the deposition, BlackBerry’s
27   counsel spent “about an hour” talking to Mr. Kalu (e.g., Kalu Depo. 17:2-18; 19:7-
     20:19, Chen Ex. A), and much of the testimony cited in the Facebook Defendants’
28   proposed sur-reply was elicited by BlackBerry’s counsel during a leading re-direct.
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                       5             EX PARTE APP. LEAVE FILE SUR-REPLY
Case 2:18-cv-01844-GW-KS Document 353 Filed 08/26/19 Page 7 of 7 Page ID #:22931



 1   Dated: August 26, 2019             RESPECTFULLY SUBMITTED,
 2
 3
                                        /s/ Heidi L. Keefe
 4
                                        COOLEY LLP
 5
                                        HEIDI L. KEEFE (178960)
 6                                      (hkeefe@cooley.com)
                                        MARK R. WEINSTEIN (193043)
 7
                                        (mweinstein@cooley.com)
 8                                      MATTHEW J. BRIGHAM (191428)
                                        (mbrigham@cooley.com)
 9
                                        3175 Hanover Street
10                                      Palo Alto, CA 94304-1130
                                        Telephone: (650) 843-5000
11
                                        Facsimile: (650) 849-7400
12
                                        COOLEY LLP
13
                                        MICHAEL G. RHODES (116127)
14                                      (rhodesmg@cooley.com)
                                        101 California Street, 5th Floor
15
                                        San Francisco, CA 94111-5800
16                                      Telephone: (415) 693-2000
17                                      Facsimile: (415) 693-2222

18                                      Attorneys for Defendants
19                                      FACEBOOK, INC., WHATSAPP INC.,
                                        and INSTAGRAM, LLC
20
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;
     2:18-cv-02693 GW(KSx)                6              EX PARTE APP. LEAVE FILE SUR-REPLY
